Citation Nr: 0808950	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  98-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable disability 
evaluation for service-connected residuals of right eye 
corneal scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Army from 
September 1979 to September 1982, August 1991 to September 
1994, and February to November 2000.  The veteran also had 
several periods of inactive duty for training (IADT) in the 
Army National Guard between October 1989 and October 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for residuals of a right eye 
corneal scar and assigned a zero percent disability 
evaluation, effective August 21, 1997.  This appeal also 
comes from a June 2004 rating decision (mailed in July 2004), 
which denied service connection for hypertension and PTSD.  



FINDINGS OF FACT

1.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
research whether the claimed events actually occurred, nor 
has he otherwise provided credible supporting evidence that 
the claimed non-combat stressors actually occurred.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
post-traumatic stress disorder (PTSD) due to any incident or 
event in military service.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has hypertension that is due to any incident or event in 
military service.  

4.  The competent and probative evidence of record 
demonstrates that the veteran's residual right eye corneal 
scar is manifested by corrected right eye visual acuity of 
20/20, with no field loss, pain, rest-requirements, episodic 
incapacity, or continuing active pathology.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).  

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed that hypertension, 
as a chronic cardiovascular disease, was manifested within 
the first post-service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  

3.  The schedular criteria for an initial compensable 
disability evaluation for service-connected residuals of 
right eye corneal scar are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 
6009, 6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

As noted, the Court has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  See Pelegrini, supra.  In this case, the unfavorable 
RO decision that is the basis of the increased rating claim 
on appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
the RO has satisfied its duty to notify and assist the 
veteran in the development of his service connection and 
increased ratings claims.  

In July 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The July 2004 letter informed the veteran that VA 
would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  With respect to 
his increased- rating claim, he was also advised that he 
needed to submit medical records showing his service-
connected disability has gotten worse.  The veteran was 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Finally, the Board notes the RO sent the 
veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The Board notes that the notice letter was not sent before 
the initial RO decision denying service connection in this 
matter.  The Board also notes that the VCAA duty to notify 
has not been satisfied with respect to the additional 
requirements for an increased-compensation claim recently 
delineated by the Court in Vazquez-Flores, supra.  The Board 
finds, however, that the timing and notice errors did not 
affect the essential fairness of the adjudication because the 
July 2004 letter, together with the substantial development 
of the veteran's claim before and after providing notice, 
rendered the timing and notice errors non-prejudicial.  

While the July 2004 letter did not specifically conform to 
the requirements provided in Vazquez-Flores, supra, the 
veteran was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing that his service-connected disability 
had increased in severity.  Subsequently, SSOCs dated in 
April 2005, February 2006, January 2007, and June 2007 
notified the veteran of the evidence that had been received 
in support of his claim and provided him with yet an 
additional 60 days to submit more evidence in support of his 
service connection and increased rating claims.  The SSOCs 
also discussed the evidence included in the record, provided 
him with the criteria necessary for entitlement to a higher 
disability rating for his service-connected residual right 
corneal scar disability, and provided the reasons why his 
claim was being denied.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, the Board 
finds that the post-adjudicatory notice and opportunity to 
develop the case during the extensive administrative 
appellate proceedings which led to the final Agency and final 
Board decision did not affect the essential fairness of the 
adjudication and rendered the timing and notice errors non-
prejudicial.  Vazquez-Flores, slip op. at 9.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from June 2001 to March 
2007.  The veteran was also afforded VA examinations in 
October 1997, April 2002, March 2005, and March 2007 in 
conjunction with his increased ratings claim.  The Board 
finds a VA examination is not needed in conjunction with the 
veteran's service connection claims, for reasons explained 
herein.  In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, including 
hypertension, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumptive 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

1.  Hypertension

The veteran has asserted that service connection is warranted 
because he has suffered from hypertension since service.  The 
RO has reported that only incomplete service medical records 
(SMRs) are available, and there is no evidence of record 
which shows he suffered from or was diagnosed with 
hypertension in service.  The Board is mindful that, in a 
case such as this, where some or all of the SMRs may be 
unavailable, there is a heightened obligation to explain our 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule in our decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

In this regard, the first time the veteran is shown to have a 
diagnosis of hypertension was in 2006.  In June of that year, 
the veteran presented for treatment for unrelated medical 
problems, including low back pain, and his blood pressure was 
elevated to 144/80 (systolic/diastolic) and 149/83.  The 
examining physician rendered a diagnosis of questionable 
hypertension, noting that the veteran's blood pressure had 
been normal before, and that his elevated blood pressure was 
probably due to pain he was then experiencing.  In July 2006, 
the veteran reported that his blood pressure had been about 
140 to 150, and, on examination, his blood pressure was 
149/84 and 150/90.  The diagnosis was hypertension and the 
physician noted that the veteran's blood pressure had been 
persistently elevated.  

Therefore, the Board finds the evidence clearly establishes 
that the veteran has a current diagnosis of hypertension.  
However, the remaining issue is whether his current 
hypertension is related to military service.  After carefully 
reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against such a finding.  

Review of the record shows the veteran has had 
intermittently, elevated blood pressure readings throughout 
the claim and appeal period, including during the first year 
after he was separated from active duty in November 2000.  
However, in evaluating the ultimate merit of this claim, the 
Board notes that, while the record contains elevated blood 
pressure readings, these readings were interspersed among a 
number of normal blood pressure readings over the years.  See 
VA outpatient treatment records dated from June 2001 to March 
2007; see also 38 C.F.R. § 4.104, Diagnostic Code 7101.  The 
Board also finds it especially probative that, even with the 
elevated blood pressure readings, a diagnosis of hypertension 
was not rendered until June 2006, which is more than five 
years after he was separated from his last period of active 
duty service.  

In addition, the Board notes that, when the veteran was 
diagnosed with hypertension, neither the veteran nor the 
examining physician related his current diagnosis to his 
military service.  The veteran was given an opportunity to 
submit additional evidence in support of his claim, but the 
evidentiary record does not contain any competent and/or 
probative medical opinion evidence which suggests that his 
hypertension is related to his military service.  

The Board has carefully considered the veteran's statements 
in support of his claim.  In this regard, the Board notes 
that the veteran's lay statements may be competent to support 
a claim as to lay-observable events or lay-observable 
disability or symptoms.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, however, 
while the veteran is competent to comment on his symptoms 
since service, there is no indication that he has the 
requisite expertise to render a medical diagnosis or to 
render an opinion regarding matters involving medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board does not doubt the veteran sincerely 
believes his hypertension is related to military service; 
however, his statements in that regard are outweighed by the 
lack of medical nexus evidence establishing a relationship 
between his current diagnosis and service.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with this claim; however, we find 
that a VA examination need not be obtained because there is 
no evidence of record establishing that an event, injury, or 
disease occurred in service that led to the veteran's current 
diagnosis of hypertension, or evidence establishing that he 
manifested hypertension to a compensable degree the 
presumption period.  In addition, the Board notes there is no 
indication in the record, shown by medical nexus evidence, 
that the veteran's hypertension may be associated with his 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the Board finds the preponderance of the evidence 
is against the veteran's claim and, thus, service connection 
for hypertension is not warranted on a direct or presumptive 
basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra, at 55.

2.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV, the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The evidence does not show, nor does the veteran allege, that 
he was exposed to combat during his military service.  
Instead, the veteran is seeking service connection for PTSD 
based upon non-combat stressors which he says occurred during 
his active military service.  The veteran specifically 
identifies three incidents during service which continue to 
cause him stress.  He reports that, during his service in 
Bosnia during the peace-keeping mission there, he witnessed 
blown-up houses, injured people, and people begging for food.  
He states that it was a horrible sight and he felt bad 
because he was unable to help them by giving them rations.  
The veteran also reports an instance in 1982 when he saw a 
fellow Sergeant fall from a balcony.  The veteran states that 
he later discovered that the Sergeant was pushed off the 
balcony by his roommate, and he felt angry because he knew 
the man personally.  Finally, the veteran reports that, in 
November 1980, he found a fellow soldier with a broom in his 
anus, which was very shocking.  

At the outset, the Board notes that review of the evidentiary 
record shows the veteran has not been diagnosed with PTSD.  
In February 2002, he complained of experiencing stress, 
decreased sleep, and decreased appetite since being kicked 
out of his girlfriend's house.  The examiner noted the 
veteran's military service but diagnosed him with an 
adjustment disorder and "rule out" psychosis.  The veteran 
continued to receive mental health treatment, and was 
variously diagnosed with a delusional disorder and 
depression.  See VA outpatient treatment records dated 
February to March 2002.  Following mental health evaluation 
by a clinical psychologist in March 2002, the veteran was 
diagnosed with psychosis.  From June 2002 to the present, the 
veteran's diagnosis has been paranoid schizophrenia and 
psychosis.  

In October 2002, the veteran reported having recurring 
nightmares, thoughts, and active memories about the things he 
saw in Bosnia.  He reported that he was unable to erase his 
memories from active duty and specifically reported the 
incident when he witnessed the Sergeant being pushed from a 
balcony.  No diagnosis was rendered at that time.  In April 
2005, the veteran's physician noted he continued to maintain 
that he has PTSD, despite his diagnosis of paranoid 
schizophrenia.  The physician stated that she was beginning 
to wonder whether the veteran might have PTSD, but noted she 
was unable to get him to clearly describe his symptoms.  The 
physician stated that it is possible the veteran does not 
have PTSD but was exposed to trauma and believes this is 
equivalent to PTSD.  The veteran was scheduled for a follow-
up PTSD evaluation but the subsequent treatment records do 
not show that the evaluation was ever conducted.  See VA 
outpatient treatment records dated from June 2001 to March 
2007.  Nonetheless, the Board notes that a March 2007 mental 
health outpatient treatment plan shows his diagnosis as 
paranoid schizophrenia.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against a finding that the veteran has a 
competent diagnosis of PTSD.  Instead, the competent and 
probative evidence of record shows the veteran has been 
diagnosed with paranoid schizophrenia and psychosis, which 
have not been shown by any medical evidence to be related to 
his military service.  The Board notes the record contains a 
treatment record which suggests the veteran may have PTSD; 
however, a confirmed diagnosis of PTSD was never rendered.  
Therefore, the Board finds that the statements made by the 
physician in April 2004 are too speculative to establish that 
the veteran has a competent diagnosis of PTSD.  See e.g., 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 
5 Vet. App. 30 (1993).  


Even if the Board were to assume, for the purpose of the 
present decision, that the veteran has a competent diagnosis 
of PTSD, he has not provided any sufficiently identified 
stressors that can be verified by the service department.  In 
this regard, the Board notes the record contains a memorandum 
of formal finding from the RO, dated in June 2007, that the 
veteran did not provide sufficient information to send to the 
U.S. Army and Joint Services Records Research Center for 
verification of the claimed stressful events.  In making this 
finding, the RO noted the stressors the veteran has reported, 
but also noted he has not provided the names of the 
individuals involved in the events or other people who may 
have witnessed them.  

The veteran's representative has recently argued that the RO 
did not provide adequate notice to the veteran by requesting 
he provide the name of soldiers involved in the stressful 
events or the dates of the reported incidents.  The Board 
appreciates the representative's vigorous representation; 
however, the RO sent the veteran letter in October 2002 and a 
letter with a questionnaire in April 2007, which asked that 
he provide a detailed description of the specific traumatic 
incidents, including dates and places where the incidents 
occurred, as well as names of the individuals involved.  

The Board does note the veteran has attempted to provide 
clarifying information regarding his stressors, such as 
approximate years and the places where the events occurred.  
The Board also notes that it has been many years since these 
events occurred, and the veteran may have a difficult time 
remembering specific details about certain events; however, 
the requested additional information is critical to the 
veteran's claim and, without names of the Sergeant who was 
killed or the other individuals involved in the other 
reported stressors, JSRRC is unable to verify that those 
events actually occurred.  

Therefore, the Board finds the veteran has not provided 
sufficient details about his claimed in-service stressors.  
The Board must note we are not questioning the veteran's 
credibility to report these incidents; however, as noted, the 
veteran's testimony, alone, cannot establish the occurrence 
of a non-combat stressor.  See Dizoglio, supra.  
Nevertheless, the only evidence of record which indicates 
that the veteran's claimed stressors actually consists of the 
veteran's statements regarding the stressful events.  Thus, 
the Board finds he has not provided credible evidence of an 
in-service stressor upon which a valid diagnosis of PTSD may 
be based.  

The Board also finds that a VA examination need not be 
obtained in conjunction with this claim because there is no 
competent evidence of a current diagnosed disability, no 
evidence establishing that an event, injury, or disease 
occurred in service, and no indication that the veteran has 
PTSD which is associated with his military service.  See 
McLendon, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran does not have a current diagnosis 
of PTSD and he has not credible evidence of an in-service 
stressor upon which a valid diagnosis of PTSD may be based.  
Therefore, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for PTSD, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 
supra.

B.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2007).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.


In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for residuals of a right 
eye corneal scar was established in November 1997, and the RO 
assigned a zero percent disability evaluation pursuant to 
38 C.F.R. § 4.81a, Diagnostic Code (DC) 6009.  

The veteran has asserted that his service-connected right eye 
disability warrants a compensable disability evaluation.  

Under DC 6009, an unhealed injury of the eye will be rated 
from 10 percent to 100 percent based upon impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, DC 6005 (2007).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  See 38 C.F.R. 
§ 4.84a, DCs 6061 to 6079.  

A disability rating for visual impairment is based on the 
best distant vision obtainable after correction by glasses.  
38 C.F.R. § 4.75.  Ratings are determined by the intersection 
of the horizontal row appropriate for one eye and the 
vertical column appropriate to the other eye from Table V.  
38 C.F.R. §§ 4.83a, 4.84a, Table V.  A 10 percent evaluation 
for loss of visual acuity requires that corrected vision be, 
at a minimum, 20/40 in one eye and 20/50 in the other.  See 
38 C.F.R. § 4.84(a), DCs 6078, 6079.  

After careful review of the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an initial compensable disability rating for the service-
connected right eye disability.  In making this 
determination, the Board notes the evidence shows the 
veteran's service-connected right eye disability does not 
meet the criteria for a compensable disability evaluation 
based on visual acuity.  In this regard, the preponderance of 
the evidence of record, inclusive of VA examination reports 
dated in April 2002, March 2005, and March 2007, shows the 
veteran's best distant vision after correction of the right 
eye was 20/20, which is noncompensable under the rating 
criteria.  At an October 1997, his best distant vision in the 
right eye after correction was 20/30, which is also 
noncompensable.  The Board has considered the other medical 
evidence of record and finds there is no other evidence of 
record which shows the veteran's service-connected right eye 
disability has ever been manifested by vision acuity that 
warrants a higher, compensable disability evaluation.  

The Board does note that the evidence shows the veteran has 
myopic astigmatism, which is corrected by glasses.  See VA 
examination reports dated April 2002 and March 2005.  
However, the examiners who conducted those examinations 
determined that the veteran's astigmatism is not related to 
his residual right corneal scar, as the residual scar is not 
located in the visual axis and has no visual or other 
functional significance.  See also March 2007 VA examination 
report.  

In evaluating the veteran's claim, the Board also notes that 
the evidentiary record contains no evidence showing that the 
veteran's right eye is manifested by field loss, pain, rest-
requirements, or episodic incapacity.  There were no 
complaints of or findings of field loss at any of the VA 
examinations or shown in the VA outpatient treatment records.  
Nor is there any evidence showing the veteran has lodged any 
complaints of pain associated with his right eye disability.  
In addition, the medical evidence does not contain any 
reference to rest-requirements or episodic incapacity due to 
the veteran's right eye disability.  Therefore, the Board 
finds that an initial compensable rating is not warranted for 
the veteran's service-connected right eye disability based 
upon visual acuity, field loss, pain, rest-requirements, or 
episodic incapacity.  

Moreover, the Board finds the evidence does not support the 
grant of an additional 10 percent rating based on continuance 
of active pathology, as the evidence shows the veteran's 
residual right corneal scar has been asymptomatic during the 
entire appeal period and consistently described as 
microscopic and well-healed, with no evidence of any 
residual, continued, active pathology.  See VA examination 
reports dated October 1997, April 2002, March 2005, and March 
2007; see also VA outpatient treatment records dated from 
March 2002 to March 2007.  

The Board has carefully reviewed the evidence of record, and 
finds the veteran's right eye disability has not been 
described as comparable to any of the other diseases of the 
eye listed under 38 C.F.R. § 4.84a.  Therefore, we will not 
consider ratings for such impairments available under 38 
C.F.R. § 4.84a, Diagnostic Codes 6010 to 6026, 6029 to 6035.  
In addition, there are no findings or complaints of 
impairment of field vision or muscle function, therefore the 
Board finds that DCs 6080 to 6092 are not for application in 
this case.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in August 1997, has 
his right eye disability been more disabling than as 
currently rated under this decision.

In sum, the Board finds that the evaluation assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the veteran.  In making this 
determination, the Board notes that, in every instance, such 
as this, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  Therefore, 
based upon the foregoing reasons and bases, the Board finds 
the preponderance of the evidence is against the grant of an 
initial, compensable disability evaluation for service-
connected residual right eye corneal scar, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to an initial, compensable disability evaluation 
for service-connected residuals of right eye corneal scar is 
denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


